BUOYANT AUTOMATIC CLEANERS FOR SPAS AND OTHER WATER-CONTAINING VESSELS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Renae Wainwright on 2/01/2022.
The application has been amended as follows: claim 15 cancelled.
Allowable Subject Matter
Claims 6, 9-11, and 13-14 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Griffin (US2009089944) teaches an automatic cleaner (10) for a water-containing vessel, comprising (Fig. 2): a. a body comprising an inlet (36), an outlet (40), a rear, and a bottom surface having a generally planar portion extending from the inlet to the rear (Fig. 2; see annotated Fig. 2);b. means, comprising a front motive element and a rear motive element, for moving the body (98, 100, 102) along a surface of the vessel (Fig. 2); and c. means for exhausting water (38, 42) from the body through the outlet in a first direction (Fig. 2; see annotated Fig. 2); and in which (i) each of the generally planar portion of the bottom surface and the first direction forms an acute angle with the surface of the vessel (12) when the body is moving along the surface of the vessel (see annotated Fig. 2; Fig. 2).  Griffin does not anticipate, nor render obvious, the bottom surface slopes upward so as to be closer to the surface of the vessel at the front motive element than at the rear motive element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/ Examiner, Art Unit 3723  

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723